Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered July 13, 2004, convicting defendant, after a jury trial, of two counts of assault in the first degree, and sentencing him to concurrent terms of 15 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
Defendant’s motion for a trial order of dismissal was insufficiently specific (see People v Gray, 86 NY2d 10 [1995]) to preserve his present challenge to the sufficiency of the evidence with respect to the assault on one of the two victims, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based upon legally sufficient evidence. We also conclude that the verdict was not against the weight of the evidence. The evidence established defendant’s liability as a principal, which is all the People were required to prove (see People v Fullard, 233 AD2d 757 [1996], lv denied 89 NY2d 1092 [1997]).
*432As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Saxe, J.P., Friedman, Williams, Catterson and Malone, JJ.